          Entered on Docket December 17, 2018

                                                           Below is the Order of the Court.


1

2                                                           ___________________
                                                            Christopher M. Alston
3                                                           U.S. Bankruptcy Judge
                                                             (Dated as of Entered on Docket date above)
4

5

6

7
     _______________________________________________________________

8

9

10                       IN THE UNITED STATES BANKRUPTCY COURT
11
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12
                                                           IN CHAPTER 13 PROCEEDING
     In re:                                                NO. 18-13383-CMA
13
     JACK CARLTON CRAMER, JR.,
14
                                                           ORDER CONVERTING CASE TO A
15
                                                           CHAPTER 7 CASE
                     Debtor(s).
16
              THIS MATTER having come before the Court upon the Chapter 13 Trustee’s Motion to
17
     Convert Chapter 13 case to a Chapter 7 case (ECF No. 27), and the objection to that motion filed
18
     by 21st Mortgage Corporation (ECF No. 34). For the reasons stated by the Court at the December
19
     13, 2018 hearing, it is
20
              ORDERED that:
21
              1)     This case is converted to a case under Chapter 7 of the U.S. Bankruptcy Code; and
22
              2)     The conversion fee is waived.
23

24                                          / / /End of Order/ / /

25   Presented by:

26   /s/ Jason Wilson-Aguilar                     _
     Jason Wilson-Aguilar, WSBA #33582
27   Chapter 13 Trustee
     600 University St. #1300
28   Seattle, WA 98101
     (206) 624-5124

                                                                       Chapter 13 Trustee
      ORDER CONVERTING CASE - 1                                      600 University St. #1300
                                                                       Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
      Case 18-13383-CMA           Doc 38    Filed 12/17/18      Ent. 12/17/18 10:37:47 Pg. 1 of 1
